Citation Nr: 1532077	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-10 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for tinnitus, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for left ear hearing loss, currently rated as non-compensable.

4.  Entitlement to a temporary total evaluation for treatment of a service-connected disability.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2002 to December 2004.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied the Veteran's claim for service connection for sleep apnea.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was remanded in November 2012 along with the sleep apnea claim currently on appeal.  Following development conducted pursuant to the Board's remand, the Agency of Original Jurisdiction (AOJ) granted service connection for PTSD in an April 2013 rating decision.  As the issue on appeal has been granted, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In a September 2014 rating decision, the RO adjudicated claims identified on the cover page as issues 2-4.  The Veteran filed a notice of disagreement in January 2015, but no statement of the case has been issued.

In October 2014 the Veteran revoked his then representative, The American 
Legion.  As the Veteran has not submitted a new Form 21-22 appointing a new representative, the Board recognizes the Veteran is currently unrepresented.

In February 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

Finally, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any further development or adjudication of these matters should take into account both the paper and electronic files.

The issues of entitlement to increased ratings for tinnitus and left ear hearing loss and entitlement to a temporary total evaluation for treatment of a service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's current sleep apnea is not related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in February 2008.

In addition, the Board finds that the duty to assist the claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records.  A VA examination has been conducted and two opinions have been obtained.  

The Veteran was also afforded a hearing before a DRO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO identified the issue on appeal to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board notes that the actions requested in the November 2012 remand have been undertaken.  An addendum opinion was obtained in March 2013, and updated VA treatment records were obtained.  Additionally, by letter dated in December 2012 the AOJ asked the Veteran to provide the names and addresses of all medical care providers who have treated him for his sleep apnea, and to provide a release for each provider.  The letter also informed the Veteran that he was free to submit lay statements regarding his sleep apnea.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) 
may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there 
is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that he began experiencing sleep apnea symptoms during service.  Specifically, he asserts that he slept poorly upon his return from Iraq, causing him to oversleep on a regular basis.

As an initial matter, the Board notes that the Veteran has been diagnosed with obstructive sleep apnea during the course of the appeal.  Accordingly, the first criterion for establishing service connection has been met.  Thus, the question before the Board becomes whether this condition is related to service.

The Veteran's STRs do not contain any complaints, treatment, findings, or diagnosis consistent with sleep apnea.  However, the Veteran has repeatedly reported that his sleep apnea began in service as indicated by his being regularly counseled for failing to report for duty on time.  In addition to his personal statements regarding his reported sleep problems in service, the Veteran has submitted two statements from his comrades.  The Veteran contends that these statements support his contentions regarding the onset of his sleep apnea, but the Board notes that the statements make no reference to the Veteran's sleeping habits in service.

While the Veteran reports that he had ongoing sleeping difficulties in service, 
the evidence of record does not support that assertion.  Notably, the Veteran specifically denied feeling tired after sleeping in an April 2004 post-deployment questionnaire and reported having very good health at that time.  Thereafter, in an October 2004 report of medical history the Veteran again denied trouble sleeping and during a physical examination conducted in November 2004, the Veteran's lungs and chest were noted as normal.  Moreover, while the Veteran contends that he repeatedly missed his assigned duty times during service because he had slept poorly the night before, the concurrent counseling reports do not support that assertion.  In fact, the Veteran offered various excuses for his failure to report to duty on time, including being sick (June and September 2004), having worked "suicide watch" until half an hour before formation (September 2004), and not returning "back from Alexandria [until 4:30 in the morning.]" (September 2004).

In July 2011 the Veteran was afforded a VA examination in connection with his claim for service connection.  At that time, the Veteran denied morning headaches or hypersomnolence.  Following a review of the record and examination of the Veteran, the examiner concluded that "the Veteran's reported difficulty sleeping during service with failure to wake on time" does not indicate that the Veteran's sleep apnea began in service.  In support of the opinion, the examiner noted that the Veteran did not have symptoms consistent with sleep apnea in service.  He also noted that while the Veteran was cited for oversleeping in the morning, there were also episodes of his failing to report for duty on time in the afternoon, and there were no reports of his having fallen asleep on duty.  Finally, the examiner noted that there were no reports of snoring in service or episodes of apnea, including in the statements submitted by the Veteran's comrades.  

Thereafter, pursuant to the Board's November 2012 remand directives, the 2011 examiner provided an addendum opinion in March 2013.  Following a new review of the record, the examiner opined that it was less likely than not that the Veteran's sleep apnea was related to service.  In support of the opinion the examiner noted that prior to being diagnosed with sleep apnea in November 2008, the Veteran reported his sleep disturbance as restless sleep and that he had not previously reported daytime hypersomnolence, snoring, or witnessed apneas.  The examiner acknowledged the Veteran's in-service treatment for bronchitis, but stated that bronchitis is not a sign of or risk factor for sleep apnea.  Ultimately, the examiner opined that there was no evidence that the Veteran's condition had its onset in service, stating that it "developed well after his term of service, at a time of significant weight gain, and with concurrent polysubstance abuse."

Upon review of the record, the Board finds that the preponderance of the probative evidence is against the claim for service connection for sleep apnea.

As an initial matter, the Board finds the Veteran's assertions that he experienced sleep apnea symptoms since his return from Iraq lack credibility in light of           his denial of sleeping problems shortly after returning in an April 2004 post deployment questionnaire; the various reasons he provided for oversleeping thereafter, none of which were sleep apnea symptoms; his denial of sleeping problems in the report of medical history completed concurrent with his separation from service; and the lack of any supporting documentation in his STRs or in the lay statements supplied in support of his claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of  the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

The Board further finds that the opinions of the VA examiner provided after examining the Veteran and reviewing the claims file and the electronic treatment records are highly probative as they reflect consideration of all relevant facts and the examiner provided two detailed opinions for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is     the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion of record to the contrary.

While the Veteran contends that his sleeping difficulty is related to service, the diagnosis of sleep apnea and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his sleep apnea is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the medical opinions rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, there is no competent evidence of a chronic sleep disability during active service, and the only medical opinions of record indicate that the Veteran's current sleep apnea is not related to his military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for sleep apnea.
In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against 
the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A.  
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for sleep apnea is denied


REMAND

With respect to the claims for increased ratings for left ear hearing loss and tinnitus, and the claim for a temporary total evaluation, the Board notes that these claims were denied in a September 2014 rating decision.  The Veteran submitted a notice of disagreement in January 2015, but a statement of the case (SOC) has not yet been issued.  Accordingly, the Board finds that a remand of these claims for issuance of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claims should be returned to the Board only if the Veteran perfects an appeal as to the issues in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case concerning the issues of entitlement to increased ratings for left ear hearing loss and tinnitus, and the claim for entitlement to 
a temporary total evaluation so that the Veteran may have the opportunity to complete an appeal on those issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


